DETAILED ACTION
The instant action is in response to application 17 July 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to for not being descriptive.  Examiner suggests emphasizing the claimed low power factor operating method.  
The abstract is objected to for the following informalities:
Neutral point clamped inverters should be mentioned in the abstract, since that is the described invention.
The specification is objected to for the following informalities:
¶2, neutral point clamped inverters should be mentioned in the technical field, since that is the described invention.  
¶3 “is configured to control” should be “controls” 35 USC 112(a) requires the specification to be concise.
¶4, the sentence beginning with “However, in a case” is a run on sentence and not proper English. Applicant is cordially reminded that they are only limited to one period in the claims.
¶5 “this” needs more description.  It is unclear if applicant is referring to the low voltage input state or the low probability.   
In this particular case, it may be worthwhile to minimize the usage of the verb “to be” and its conjugations (am are is was were be being been).  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a rated current of the specified transistor”.  This is unclear what exactly is seeking protection.  Transistors have many current ratings, some of which depend on temperature, voltage, dielectric fluid (air, vacuum, pure water, salt water, oil, etc) and other factors.  Other ratings depend upon the duration of use (pulse, steady state, etc), and others define destructive limits (IE, the transistor becomes an open circuit after being destroyed by the current flow).  It is unclear exactly what applicant is trying to claim here.  In short, the interpretation of the rated current has too many reasonable interpretations (MPEP §2173.04), and as such the scope of the claim is unclear.  For the purposes of examination, it will be assumed a rated current refers to zero amperes, since a disabled switch should not have current flowing through it.  
As to claims 5 and 10, the specified control node lacks proper antecedent basis
As to claims 6 and 7, there is a similar issue to claim 1 above.
Claims 2-5, 8-10 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b), or 35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wang (US 20180062537).
As to claim 1,  Wang discloses A method for controlling an inverter circuit (Fig. 3), wherein the inverter circuit has at least two control modes (PF =1, PF <1), and the inverter circuit is able to operate in a normal state (Fig. 1, Z1/Z2) under each of the at least two control modes; the method comprises: detecting whether the inverter circuit operates in an abnormal state (Fig. 7, Z3/Z4) wherein the abnormal state comprises a state when a power factor of the inverter circuit is less than a preset value (¶8 “power factor is less than 1”); and changing a control mode of the inverter circuit from an original control mode to a specified control mode (¶125-126 “When the polarities of the output voltage and output current of the inverter are the same (same direction operation), five voltage level modulation is used to generate the leg voltage, V.sub.AO. When the polarities of the output voltage and output current of the inverter are opposite (opposite direction operation), two voltage level modulation or three voltage level modulation is used to generate the leg voltage V.sub.AO. ”) in which a specified transistor is in 1 and T2 or T3 and T4 are on. ” This appears to be similar to applicant’s Fig. 5b, which disable the clamping transistors in the inverter.  Rephrased simply, T5/T6 are disabled.), in response to detecting that the inverter circuit operates in the abnormal state, wherein a current flowing through the specified transistor when the inverter circuit operates in the abnormal state is greater than a rated current of the specified transistor (though T5/T6 do not switch, they should be able to carry a portion of the bidirectional current due to  their construction.).
As to claim 2, Wang teaches changing the control mode of the inverter circuit from the specified control mode to the original control mode, in response to detecting that the inverter circuit recovers to the normal state from the abnormal state (¶253 “This ensures a smooth transition between three voltage level modulation and five voltage level modulation. With this modulation strategy, two voltage level modulation, three voltage level modulation, and five voltage level modulation are used within one line period (from t0 to t8 as shown in FIG. 34).”).
As to claim 3, Wang teaches wherein the inverter circuit is a neutral point clamped three-level inverter circuit, the inverter circuit comprising: a first capacitor and a second capacitor connected in series, wherein a first terminal of the first capacitor is connected to a first terminal of the second capacitor, and a second terminal of the first capacitor is connected to a positive pole of a direct current power supply, and a second terminal of the second capacitor is connected to a negative pole of the direct current power supply; a first transistor, a fifth transistor, a sixth transistor and a fourth transistor sequentially connected in series, to form a first series branch, wherein a first terminal of the first series branch is connected to the second terminal of the first capacitor, and a second terminal of the first series branch is connected to the second terminal of the second capacitor; and a second transistor and a third transistor connected in series, to form a second series branch, wherein a first terminal of the second series branch is connected to a connection node between the fifth transistor and the first transistor, a second terminal of the second series branch is connected to a connection node 
As to claim 4, Wang teaches wherein the at least two control modes comprise a first control mode, a second control mode and a third control mode, wherein during a positive half period under the first control mode, a control signal of the first transistor and a control signal of the fifth transistor are in a high frequency chopping state, a control signal of the second transistor, a control signal of the third transistor, a control signal of the fourth transistor and a control signal of the sixth transistor are in a low frequency state; during a negative half period under the first control mode, the control signal of the fourth transistor and the control signal of the sixth transistor are in the high frequency chopping state, the control signal of the first transistor, the control signal of the fifth transistor, the control signal of the second transistor and the control signal of the third transistor are in the low frequency state; during a full period under the second control mode, the control signal of the second transistor and the control signal of the third transistor are in the high frequency chopping state, the control signal of the first transistor, the control signal of the fourth transistor, the control signal of the fifth transistor and the control signal of the sixth transistor are in the low frequency state; during a positive half period under the third control mode, the control signal of the first transistor and the control signal of the third transistor are in the high frequency chopping state, the control signal of the second transistor and the control signal of the fourth transistor are in the low frequency state; and during a negative half period under the third control mode, the control signal of the second transistor and the control signal of the fourth transistor are in the high frequency chopping state, and the control signal of the first transistor and the control signal of the third transistor are in the low frequency state (These modulations are shown in Figs. 6-12, and described in  ¶144-149).
As to claim 5, Wang teaches wherein the specified control mode is the third control mode or the second control mode, in a case that the original control mode is the first control 
As to claim 6, Wang teaches an apparatus for controlling an inverter circuit, wherein the inverter circuit has at least two control modes, and the inverter circuit is able to operate in a normal state under each of the at least two control modes; the apparatus comprises: a detection module, configured to detect whether the inverter circuit operates in an abnormal state, wherein the abnormal state comprises a state when a power factor of the inverter circuit is less than a preset value; and a control module, configured to control an operation state of the inverter circuit, and change a control mode of the inverter circuit to a specified control mode in which a specified transistor is in an off state, in a case that the inverter circuit operates in the abnormal state, wherein a current flowing through the specified transistor when the inverter circuit operates in the abnormal state is greater than a rated current of the specified transistor (this is regarded as similar to claim 1 above).
As to claim 7, Wang teaches an inverter, comprising an inverter circuit, wherein the inverter circuit has at least two control modes, and the inverter circuit is able to operate in a normal state under each of the at least two control modes; and a controller, configured to control the inverter circuit, detect whether the inverter circuit operates in an abnormal state, and change a control mode of the inverter circuit from an original control mode to a specified control mode in which a specified transistor is in an off state, in a case that the inverter circuit operates in the abnormal state, wherein the abnormal state comprises a state when a power factor of the inverter circuit is less than a preset value, and a current flowing through the specified transistor when the inverter circuit operates in the abnormal state is greater than a rated current of the specified transistor (this is regarded as similar to claim 1 above).
As to claim 8 Wang teaches wherein the inverter circuit is a neutral point clamped three-level inverter circuit, the inverter circuit comprising: a first capacitor and a second capacitor 
As to claim 9, Wang teaches wherein the at least two control modes comprises a first control mode, a second control mode and a third control mode, wherein during a positive half period under the first control mode, a control signal of the first transistor and a control signal of the fifth transistor are in a high frequency chopping state, a control signal of the second transistor, a control signal of the third transistor, a control signal of the fourth transistor and a control signal of the sixth transistor are in a low frequency state; during a negative half period under the first control mode, the control signal of the fourth transistor and the control signal of the sixth transistor are in the high frequency chopping state, the control signal of the first transistor, the control signal of the fifth transistor, the control signal of the second transistor and the control signal of the third transistor are in the low frequency state; during a full period under the second control mode, the control signal of the second transistor and the control signal of the third transistor are in the high frequency chopping state, the control signal of the first transistor, the control signal of the fourth transistor, the control signal of the fifth transistor and the control 
As to claim 10, Wang teaches wherein the specified control mode is the third control mode or the second control mode, in a case that the original control mode is the first control mode; alternatively, the specified control mode is the first control mode, in a case that the original control mode is the second control mode or the third control mode (at least one control mode must be specified to operate at a given time)..
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839